Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented and allowed.


Terminal Disclaimer
The terminal disclaimers filed on August 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,747,797 and 9,817,892 has been reviewed and is accepted. The terminal disclaimers have been recorded.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the invention as claimed, as well as the prosecution history as a whole. The acceptance of the submitted e-Terminal Disclaimers are another element that facilitated the allowability of the claimed invention. The elements of independent claims 1 and 11 were not found through a search of prior art, nor were they considered obvious by the examiner. None of the cited prior art references of record teach or suggest the claim limitation/features of the independent claims.
The dependent claims, 2-10 and 12-20, are hereby allowed based upon their dependency of the independent claims. 


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Matichuk (U.S. Patent Application No. 2007/0094594) discloses: A redaction system is configured to perform operations of the method of the invention by accessing electronic documents to be redacted; accessing redaction rules to be applied when redacting the electronic documents; and redacting the electronic documents in accordance with the redaction rules. In other embodiments of the invention, the electronic documents to be redacted are converted to a common electronic format prior to redaction, and redacted when in the common electronic format.

Cottrille (U.S. Patent No. 7,913,167) discloses: The computer system accesses at least one document, such that the document is capable of being displayed to the user. The computer system determines that the accessed document comprises one or more tags indicating which portions of the document are to be redacted. The computer system dynamically redacts those portions of the document identified by the tags without otherwise altering the structure of the document, in accordance with the user's intention. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
August 27, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161